Citation Nr: 0810628	
Decision Date: 03/31/08    Archive Date: 04/09/08

DOCKET NO.  03-32 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for disability 
manifested by numbness of the right foot, to include as 
secondary to service-connected residuals of shell fragment 
wound (SFW) of the right ankle with secondary fracture of the 
right tibia and fibula.

2.  Entitlement to service connection for disability 
manifested by numbness of the right fingertips, to include as 
secondary to service-connected residuals of SFW of the right 
ankle with secondary fracture of the right tibia and fibula.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran had active military service from June 1943 to 
October 1945.

These matters initially came before the Board of Veterans' 
Appeals (Board) on appeal from a November 2002 rating 
decision in which the RO denied service connection for a left 
hip condition (claimed as left hip pain), for a chronic back 
condition (claimed as back pain), for hammertoes of the left 
foot, and for numbness of the right foot and right 
fingertips, each as secondary to the service-connected 
disability of SFW of the right ankle with secondary fracture 
of the right tibia and fibula.  The veteran filed a notice of 
disagreement (NOD) in March 2003, and the RO issued a 
statement of the case (SOC) in August 2003.  The veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in October 2003.

In a January 2004 rating decision, the RO granted service 
connection for degenerative joint and disc disease of the 
lumbar spine.  In February 2004, the RO issued a supplemental 
SOC (SSOC), reflecting the RO's denial of the remaining 
claims on appeal.  

In October 2005, the veteran testified during a hearing 
before the undersigned Veterans Law Judge in Washington, 
D.C.; a transcript of that hearing is of record.

In November 2005, the undersigned Veterans Law Judge granted 
the motion of the veteran's representative to advance this 
appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107 
(West 2002) and 38 C.F.R. § 20.900(c) (2005).

In December 2005, the Board remanded the matters remaining on 
appeal to the RO (via the Appeals Management Center (AMC), in 
Washington, DC) for additional development.  Subsequently, in 
a December 2007 decision, the AMC granted service connection 
for degenerative joint disease of the left hip and left 
foot..  

As the January 2004 and December 2007 decisions represent a 
full grant of the benefits sought with respect to the first 
three issues originally on appeal, these matters are no 
longer before the Board for consideration.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1977).  

The Board notes that, in the January 2004 decision, the RO 
also granted service connection for residuals, injury to 
right peroneal nerve, including hammertoe deformities of the 
right foot.  However, the veteran has continued to assert his 
claim for service connection for disability manifested by 
numbness of the right foot and right fingertips as a separate 
matter.  For ease of discussion, the Board has 
recharacterized the issues remaining on appeal as described 
on the title page.  In December 2007, the an SSOC was issued, 
reflecting the continuing denial of the claims remaining on 
appeal.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim on appeal have been accomplished.  

2.  The veteran's symptoms of numbness of the right foot have 
been considered in the rating for the veteran's service-
connected residuals, injury to right peroneal nerve, 
including hammertoe deformities of the right foot; there is 
no  competent, probative evidence of a separate and distinct 
disability for which service connection may be awarded.

3.  There is no competent medical evidence of a current 
disability manifested by numbness of the right fingertips 
that is related to service or a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for disability 
manifested by numbness of the right foot, to include as 
secondary to service-connected residuals of SFW of the right 
ankle with secondary fracture of the right tibia and fibula, 
are not met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 
1137, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 4.14 (2007).

2.  The criteria for service connection for disability 
manifested by numbness of the right fingertips, to include as 
secondary to service-connected residuals of SFW of the right 
ankle with secondary fracture of the right tibia and fibula, 
are not met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 
1137, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include via the AMC).  Id.; Pelegrini,18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, letters dated in October 2003, May 2005, and 
February 2006 provided notice to the veteran regarding what 
information and evidence was needed to substantiate the 
claims for service connection on a direct, presumptive or 
secondary basis, as well as what information and evidence 
must be submitted by the veteran, what information and 
evidence would be obtained by VA, and that he should provide 
evidence in his possession.  In the October 2003 pre-rating 
letter, the RO provided notice regarding service connection 
on a direct and presumptive basis.  In the 2005 and 2006 
post-rating letters, the RO and AMC also asked the claimant 
to send VA any evidence in his possession pertaining to his 
claims and provided notice regarding entitlement to service 
connection on a secondary basis.  

After the veteran was afforded opportunity to respond to each 
notice identified above, the February 2004 and December 2007 
SSOCs reflect readjudication of the claims on appeal.  Hence, 
while some of this notice was provided after the rating 
actions on appeal, the appellant is not shown to be 
prejudiced by the timing of VCAA-compliant notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a SOC or SSOC, is 
sufficient to cure a timing defect).

While the claimant was not provided notice as to how 
disability ratings and effective dates are assigned (if 
service connection is granted), or the type of evidence that 
impacts these types of determinations, on these facts, VA's 
omission in this regard is not shown to prejudice the 
appellant.  Because the Board's decision herein denies each 
of the veteran's remaining claims for service connection, no 
disability rating or effective date is being, or is to be, 
assigned.  Accordingly, there is no possibility of prejudice 
to the appellant under the notice requirements of 
Dingess/Hartman. 

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service medical records, as well as inpatient and 
outpatient medical records from the VA Medical Center (VAMC) 
in Richmond, Virginia, and reports of VA examination.  Also 
of record and considered in connection with the appeal is the 
transcript of the veteran's Board hearing, as well as various 
written statements provided by him and by his representative, 
on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through notices of the RO/AMC, the 
claimant has been notified and made aware of the evidence 
needed to substantiate his claims, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between herself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with either claim remaining on appeal.  
Consequently, any error in the sequence of events or content 
of the notice is not shown to prejudice the appellant or to 
have any effect on the appeal.  Any such error is deemed 
harmless and does not preclude appellate consideration of the 
matters being decided.  See Mayfield, 20 Vet. App. at 543 
(rejecting the argument that the Board is without authority 
to consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge from 
service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

If a chronic disease, such as an organic disease of the 
nervous system, becomes manifest to a degree of 10 percent 
within one year of separation from active service, then it is 
presumed to have been incurred during active service, even 
though there is no evidence of hypertension during service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1137 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2007).  

Additionally, under 38 C.F.R. § 3.310(a), service connection 
may be granted for disability that is proximately due to or 
the result of a service-connected disease or injury.  That 
regulation permits service connection not only for disability 
caused by service-connected disability, but for the degree of 
disability resulting from aggravation to a nonservice-
connected disability by a service-connected disability.  See 
38 C.F.R. § 3.310 (2007).  See also Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

During his hearing, the veteran testified that while fighting 
the Germans, he took his boots off and his feet froze to the 
point that he could not put them back on.  The veteran 
acknowledged that he is service connected for a traumatic 
injury to the peroneal nerve associated with a SFW of his 
right ankle.  However, he also noted that examination 
revealed that sensation to touch was diminished in the right 
foot and that he had a B12 deficiency and polyneuropathy.  So 
the question as the veteran saw it was whether the numbness 
in the right foot was part and parcel of the peroneal nerve 
or was part of his polyneuropathy, which could have been due 
to cold injury.  

After a full review of the record, including the medical 
evidence and the veteran's statements and testimony, the 
Board finds that service connection for disability manifested 
by numbness of the right foot or the  right fingertips, each 
to include as secondary to service-connected residuals of SFW 
of the right ankle with secondary fracture of the right tibia 
and fibula, is not warranted.

A.  Numbness of the Right Foot

Post-service VA treatment records and reports of VA 
examinations performed in September 2003 and March 2007 
reveal that the veteran has developed hammertoe deformities 
of the right foot, involving all but the great toe, and 
injury to the right peroneal nerve, secondary to service-
connected residuals of SFW of the right ankle with secondary 
fracture of the right tibia and fibula.  In light of such 
findings, in a January 2004 decision, the RO granted service 
connection for residuals, injury to right peroneal nerve, 
including hammertoe deformities of the right foot.  In so 
doing, the veteran was assigned an initial disability rating 
of 10 percent under 38 C.F.R. § 4.124a, Diagnostic Code 8521, 
for mild incomplete paralysis of the peroneal nerve.  Thus, 
the veteran's symptoms of numbness have been attributed to 
his service-connected residuals of an injury to the peroneal 
nerve, and are contemplated in the initial 10 percent rating 
assigned for the service-connected disability in January 
2004.  

The Board points out that evaluation of the same disability 
under various diagnoses is to be avoided, as is the 
evaluation of the same manifestation under different 
diagnoses.  See 38 C.F.R. § 4.14.  Thus, even if the 
veteran's numbness, demonstrated since the September 2003 
claim for service connection, could constitute a current 
disability, it could not be service-connected and rated 
separately, as such would violate the anti-pyramiding 
provisions of 38 C.F.R. § 4.14.  In this regard, the Board 
notes that the September 2003 VA examiner distinguished the 
veteran's hammertoe deformities of the left foot as being due 
to neuropathy and likely a B12 deficiency, unlike the right 
foot nerve injury and hammertoe deformities were which linked 
directly to the veteran's residuals of his service-connected 
SFW.  In other words, there is no evidence of a disability 
characterized by numbness of the right foot other than that 
already contemplated and compensated for by the disability 
rating for service-connected residuals of an injury to the 
peroneal nerve

Under these circumstances, the Board finds that the claim for 
service connection for a separate and distinct disability 
manifested by numbness of the right foot-on any basis-must  
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as no competent, probative evidence 
supports the claim, , that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).

B.  Numbness of the Right Fingertips

Service treatment records reflects no complaints of, or 
treatment for, numbness of the fingertips of the right hand.  

A November 1948 VA examination report revealed that, with the 
exception of the veteran's right ankle and foot, the clinical 
findings for his nervous system were normal and that he did 
not have either articular or muscular rheumatism.  It was not 
until August 2002, that the veteran complained of bilateral 
fingertip parasthesias.  On examination, the veteran's grip 
strength was found to be 4/5.  The assessment included 
parasthesisas "? Cause".  

During a February 2003 VA neurology consult, the veteran 
reported that he had noticed the numbness in his feet for 
several years and in his hands for approximately a year.  His 
symptoms worsened during cold, rainy weather.  The veteran 
reported that he had developed a tremor in his left hand over 
the past year and that his father had developed a tremor in 
his 70's.  On examination of the veteran's extremities, there 
was no clubbing, cyanosis, or edema noted.  Cranial nerves 
were generally intact; muscle tone was good with no rigidity 
or resting tremor.  However, a mild essential tremor was 
noted in the left hand.  Sensory testing of the upper 
extremities showed decrease in glove distribution to pinprick 
and light touch in his fingers.  Vibration "proprio." was 
intact.  Finger to nose and finger tap were intact, 
bilaterally.  The assessment included sensory neuropathy, 
most likely a combination of physiologic neuropathy of old 
age and possible Vitamin B12 deficiency, noted previously.  
The veteran was also diagnosed with essential tremor, most 
likely a physiologic tremor and noted to have a family 
history in his father.

During a May 2003 VA neurology visit, the veteran reported 
noticing the upper extremity dysesthesias for the past year 
only, adding that he used to be on oral B12 supplements in 
the past and at that time his B12 levels were much higher 
than they are now.  He admitted that he had stopped taking 
B12 for reasons unknown to him for a year now; and his levels 
had dropped to 335.  The neurologist added that it should be 
noted that the complaints of upper extremity dysesthesias 
started in the last year, that is, after the veteran stopped 
taking B12 supplements.  Following an examination, the 
impression included sensory neuropathy due to a combination 
of physiologic neuropathy of old age and possible vitamin B12 
deficiency.  

A September 2003 VA neurology follow-up note reveals that the 
veteran had gone back to taking B12 tablets since he was seen 
in May 2003 and reported resolution of his numbness and 
tingling.  The impression included neuropathy, improved with 
restarting B12 tablets.  January 2005 and September 2005 VA 
neurology follow-up notes reflect that the veteran's 
peripheral neuropathy was secondary to a B12 deficiency.

During a March 2007 VA examination, the veteran reported that 
he had had numbness in his right fingertips for approximately 
20 years and that he had very cold fingers during the war but 
denied digit loss, black digits, amputations or discoloration 
suggestive of Raynaud's.  The veteran indicated that he also 
has a diagnosis of B12 deficiency and is treated with B12 
supplements.  On examination, the right hand showed normal 
strength and skin color and texture with decreased sensation 
to pinprick in all fingers.  X-rays of the right hand were 
normal.  The examiner found that there was no pathology to 
render a diagnosis of a disability affecting the veteran's 
right fingertips.  The examiner added that, without resorting 
to speculation, she was unable to state whether the 
neuropathy of the right hand was due to cold injury or B12 
deficiency.

As indicated above, although has complained of episodic 
numbness in his right fingertips, the March 2007 VA examiner 
concluded that, based on the examination findings, there was 
no pathology with which to diagnose a disability.  
Significantly, there is no medical evidence or opinion to 
establish otherwise.  (Parenthetically, the  Board notes that 
the veteran's earlier sensory neuropathy was attributed to a 
B12 deficiency and his essential tremor to old age and a 
family history of essential tremor)..  

Thus, notwithstanding the veteran's complaints, without 
competent evidence of a diagnosed or identifiable underlying 
malady or condition, such does not constitute a disability 
for which service connection can be granted.  As indicated 
above, Congress has specifically limited entitlement to 
service-connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. § 
1110.  Hence, where as here, the medical evidence fails to 
show that the appellant has the disability for which service 
connection is sought, there can be no valid claim for 
service.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In addition to the medical evidence, the Board has considered 
the assertions advanced  by the veteran and his 
representative in connection with this claim.  However, 
questions of medical diagnosis and causation are within the 
province of medical professionals.  See Jones v. Brown, 7 
Vet. App. 134, 137-38 (1994).  As each is a layperson not 
shown to possess appropriate medical training or expertise, 
neither is not competent to render a probative (i.e., 
persuasive) opinion on such a medical matter.  See Bostain v. 
West , 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Hence, lay assertions as to the either the nature or etiology 
of the veteran's right fingertip complaints have no probative 
value.

In reaching the decision to deny the claim for service 
connection for a disability of the right fingertips, the 
Board also has considered the applicability of the benefit-
of-the-doubt doctrine.  However, as no competent, probative  
evidence supports the claim, that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. 
App. at 53-56.


ORDER

Service connection for disability manifested by numbness of 
the right foot, to include as secondary to service-connected 
residuals of SFW of the right ankle with secondary fracture 
of the right tibia and fibula, is denied.

Service connection for disability manifested by numbness of 
the right fingertips, to include as secondary to service-
connected residuals of SFW of the right ankle with secondary 
fracture of the right tibia and fibula, is denied.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


